208 S.E.2d 380 (1974)
285 N.C. 760
STATE of North Carolina
v.
Dupree CLARK.
Supreme Court of North Carolina.
September 12, 1974.
Jerry Paul, for the defendant.
Robert Morgan, Atty. Gen., William W. Melvin, Asst. Atty. Gen., William B. Ray, Asst. Atty. Gen., for the State.
Appeal dismissed 22 N.C.App. 81, 206 S.E.2d 252 for failure to comply with Rule 19(3) of the Rules of this Court and Rule 3(b) of the Supplementary Rules of this Court, as interpreted in In re Will of Adams, 268 N.C. 565, 151 S.E.2d 59, and State v. Staten, 271 N.C. 600, 157 S.E.2d 225.